Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richmond et al (US 2001/0004836) in view of Konrad et al (US 2007/0210055) and Walker et al (US 7069732) and Shei et al (US 8931293;20100293979).
The numerical insertions in the claims have been retained and PTO annotations are in brackets.
Richmond discloses except where emphasized for claim 6: A cooling and heating tray (11) for gastronomy containers[12], which has a base (12) and side walls (13, 14, 15)[fig 2], a heating device [par 11]and a cooling device[par 10] for optional operation as a heating tray or as a cooling tray[par 2], wherein the heating device heats the base (12)[par 36,fig 5,6], wherein the cooling device cools both the side walls and the base[¶36,fig 3,5], wherein both the base (12) and the side walls (13, 14, 15) [fig 3] are composed of stainless steel[par 26], and a sandwich panel (20)[25,27,30] having a layer of stainless steel (21)[par 26], a layer of aluminum (22) [par 26 any other type]and a layer of stainless steel (23)[par 26], wherein the layers of the sandwich panel are fixedly connected to one another by pressing[¶28secured to each other by welding or any other type of securing means well known in the art], and wherein the base is fixedly connected to the sandwich panel[25,27,30,fig 3]  at a plurality of points [par 28 secured to each other by welding or any other type of securing means well known in the art] so as to prevent warping of the base(implicit,¶30 heat sink 34, uniform heating cooling ¶10,11).
The claim differs in that a layer of aluminum is between layers of steel and at best fixedly connected by pressing.
Konrad et al (US 2007/0210055) teaches an aluminum layer between rust proof Cr containing steel layers in par 60,61,62,fig 6,9,elements 154,153. 

Shei et al teaches composites in par 32,34,35,36 (HTML reference), c 3 l 25-c 4 l 60, fig 3,4, aluminum and steel, elements 25,29,95,129 and teaches threaded fasteners: “(34)    The heat conductive layer 25 may be fabricated of bent sheet metal, or extruded or cast of thermally conductive material (e.g., aluminum or stainless steel) and may comprise a single part or multiple parts attached together to form the layer….”but it will be understood that other suitable fasteners known in the art may be used (e.g., threaded fasteners, rivets, non-conductive adhesives, etc.).”
The references are in the same field of endeavor and address the same or similar problem.
The advantage is improved thermal conductivity.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Richmond by supplementing with an aluminum layer between outer steel layers as a sandwich as taught by Konrad, Walker, Shei and conventionally fixedly connect by pressing together as taught by Walker and Shie for improved thermal conductivity.

[Claim 0007] The cooling and heating tray as claimed in claim 6, wherein a plurality of screw bolts (16) are welded onto the base (12) and by which screw bolts the sandwich panel (20) is screwed to the base (12)[Richmond  fig 3,Shei par 35,36].  
[Claim 0008] The cooling and heating tray as claimed in claim 6, wherein the cooling device consists of at least one cooling pipe (18, 19)[28]that lies fixedly against the lower side of the sandwich panel (20) and against the side walls (13, 14, 15)[fig 3-6].  
.  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richmond et al (US 2001/0004836) in view of Konrad et al (US 2007/0210055) and Walker et al (US 7069732) and Shei et al (US 8931293) as applied to claim 1 further in view of Upadhye et al (US 2008/0209912) and HCS Kochen (DE 202011050444 translation by PTO and applicant) and Frauenfeld et al (US 20110277644).

[Claim 0010] The cooling and heating tray as claimed in one of claims 6, wherein the heating device includes at least one silicone surface heater (26) that lies against the lower side of the sandwich panel (20).
The claim differs in that a silicone surface heater is recited.
Upadhye teaches this in par 21for control and thermoregulation.
Kochen teaches a glass or ceramic heating device on page 2 last paragraphs and page 3 bottom paragraphs elements 5a,b. 
Frauenfeld teaches a resistance heater in fig 20 and para 24:

    PNG
    media_image1.png
    395
    438
    media_image1.png
    Greyscale

The references are in the same field of endeavor and address the same or similar problem.
The advantage is control and thermoregulation.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Richmond –Konrad –Walker-Shei by adding a  silicone surface heater as taught by Upadhye and Kochen and Frauenfeld for improved control and thermoregulation.
Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive. 
Remarks on page 4, at least Shie teaches fixedly connected to the panel.
The remarks about the sandwich panel on page 4 are not persuasive because there in no particular definition of that phrase in the specification and comments about warping in par 10 of the publication do not support non-obviousness because implicit and a result of uniform heating and cooling; the claims are broad and not specific to that. 
In response to applicant's arguments on page 5 against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Remarks on page 6, Shei et al teaches composites in par 32,34,35,36 (HTML reference), c 3 l 25-c 4 l 60, fig 3,4, aluminum and steel, elements 25,29,95,129 and teaches threaded fasteners: “(34)    The heat conductive layer 25 may be fabricated of bent sheet metal, or extruded or cast of thermally conductive material (e.g., aluminum or stainless steel) and may comprise a single part or multiple parts attached together to form the layer….”but it will be understood that other suitable fasteners known in the art may be used (e.g., threaded fasteners, rivets, non-conductive adhesives, etc.).”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763